DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 01 September 2021 has been entered.  Claims 1-3, 5-7 and 19 have been amended.  Claims 8-18 and 21-23 have been canceled.  Claims 24 and 25 have been newly added.  Claims 1-7, 19, 20, 24 and 25 are currently pending.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eckhard Kuesters on 07 September 2021.

The application has been amended as follows: 

In the claims:

Claim 24 (Currently amended): The method according to claim 19, wherein the method further includes:
emission data being detected at the plurality of detector elements by 
obtaining the training dataset for training a neural network, the training dataset including a plurality of defect-minimized PET images respectively paired with two or more corresponding defect-exhibiting PET images having various defect levels that are greater than a defect level of the corresponding defect-minimized PET image, wherein, each of the plurality of defect-minimized PET images is reconstructed using a respective full PET emission dataset, and the two or more corresponding defect-exhibiting PET images are reconstructed from different sized subsets of the respective full PET emission dataset that are selected to provide a range of defect levels among the two or more corresponding defect-exhibiting images, and
training the neural network by iteratively adjusting tunable parameters of the neural network to minimize a loss function representing a difference between a respective defect-minimized PET image and an output when a defect-exhibiting PET image of the training dataset is applied to the neural network, the tunable parameters being adjusted to simultaneously minimize the loss function for defect-exhibiting PET images having defect levels throughout the range of defect levels among the two or more defect-exhibiting PET images of the training dataset.

Claim 25 (Currently amended): The method according to claim 24, wherein the method further includes:
training the neural network using the training dataset that includes another medical image corresponding to the respective defect-minimized PET image, the another medical image being one of a magnetic resonance image and an X-ray computed tomography image.


Allowable Subject Matter
Claims 1-7, 19, 20, 24 and 25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 19, 20, 24 and 25 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language as argued by Applicant on pages 10-11 of Applicant’s Remarks dated 01 September 2021 which the Examiner considers persuasive.  As enumerated below, the prior art discloses reconstructing a low dose image to a standard dose image using a trained neural network.  The prior art does not disclose the limitations “acquire a neural network including weighting coefficients of connections between neuronal nodes of respective layers of a plurality of layers between an input layer and an output layer of the neural network, the neural network having been trained using a training dataset that, for a given defect-minimized reconstructed data, includes two or more defect-exhibiting reconstructed data having greater defect levels than in the defect-minimized reconstructed data, the two or more defect-exhibiting reconstructed data being reconstructed using respective subsets of different sizes of a full PET dataset used to reconstruct the given defect-minimized reconstructed data, the training of the neural network including optimizing a loss function representing respective differences between the given defect-minimized reconstructed data and each of the two or more defect-exhibiting reconstructed data.”
The closest prior art being Xu J, Gong E, Pauly J, Zaharchuk G. 200x low-dose PET reconstruction using deep learning. arXiv preprint arXiv:1712.04119. 2017 Dec 12 discloses a deep learning method that reconstructs a low-dose PET image to a standard-dose quality PET image using a fully convolutional encoder-decoder deep network model.  The method uses different cost functions for training the model.  
Matviychuk, Yevgen, et al. "Learning a multiscale patch-based representation for image denoising in X-ray fluoroscopy." 2016 IEEE International Conference on Image Processing (ICIP). IEEE, 2016 discloses a method that uses deep learning to denoise medical images.  The deep learning neural network learns multi-scale representation for denoising X-ray fluoroscopic images to achieve accurate reconstruction of sharp high contrast image features without noticeable artifacts.
Lage et al., U.S. Publication No. 2015/0289825 discloses a method and system for acquiring a series of medical images that includes receiving medical imaging data corresponding to photons emitted from a subject and determining, from the medical imaging data, coincidence events including photon coincidence events.  The photon coincidence events are processed and used to reconstruct a series of medical images of the subject.

With respect to the independent claims, the claimed limitations “acquire a neural network including weighting coefficients of connections between neuronal nodes of respective layers of a plurality of layers between an input layer and an output layer of the neural network, the neural network having been trained using a training dataset that, for a given defect-minimized reconstructed data, includes two or more defect-exhibiting reconstructed data having greater defect levels than in the defect-minimized reconstructed data, the two or more defect-exhibiting reconstructed data being reconstructed using respective subsets of different sizes of a full PET dataset used to reconstruct the given defect-minimized reconstructed data, the training of the neural network including optimizing a loss function representing respective differences between the given defect-minimized reconstructed data and each of the two or more defect-exhibiting reconstructed data” in conjunction with other .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/TRACY MANGIALASCHI/Examiner, Art Unit 2668                    
/VU LE/Supervisory Patent Examiner, Art Unit 2668